FOURTH SUPPLEMENTAL INDENTURE (Senior Notes due 2016) THIS FOURTH SUPPLEMENTAL INDENTURE (this “Fourth Supplemental Indenture”) is dated as of June 23, 2010, among OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation (the “Issuer”), each of the SUBSIDIARY GUARANTORS listed on Schedule I hereto (collectively, the “Subsidiary Guarantors”), each of the NEW SUBSIDIARIES listed on Schedule II hereto (collectively, the “New Subsidiaries”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, as trustee (the “Trustee”). W I T N E S S E T H : WHEREAS, the Issuer and the Subsidiary Guarantors have heretofore executed and delivered to the Trustee an Indenture, dated as of December 30, 2005 (as amended by the First Supplemental Indenture dated as of January 7, 2010, the Second Supplemental Indenture dated as of January 29, 2010, and the Third Supplemental Indenture dated as of February 2, 1010, the “Indenture”), providing for the issuance of the Issuer’s 7% Senior Notes due 2016 (the “Notes”); WHEREAS, Section 9.01 of the Indenture authorizes the Issuer, the Subsidiary Guarantors and the Trustee, together, to amend or supplement the Indenture, without notice to or consent of any Holder of the Notes, for the purpose of making any change that would not materially adversely affect the rights of any Holder of the Notes; WHEREAS, the Issuer has recently created or acquired, as appropriate, the New Subsidiaries, which are required to become Subsidiary Guarantors pursuant to Section 4.14 of the Indenture; WHEREAS, in Section 1.01 of the Indenture, the term “Subsidiary Guarantors” is defined to include all Persons that become a Subsidiary Guarantor by the terms of the Indenture after the Closing Date; and WHEREAS, Section 10.01 of the Indenture provides that each Subsidiary Guarantor shall be a guarantor of the Issuer’s obligations under the Notes, subject to the terms and conditions described in the Indenture. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt of which is hereby acknowledged, the Issuer, the Subsidiary Guarantors, the New Subsidiaries and the Trustee mutually covenant and agree for the equal and ratable benefit of the Holders of the Notes as follows: 1. CAPITALIZED TERMS.Capitalized terms used herein without definition shall have the meanings assigned to them in the Indenture. 2. AMENDMENT TO GUARANTEE.Each of the New Subsidiaries hereby agrees, jointly and severally with all other Subsidiary Guarantors, to guarantee the Issuer’s obligations under the Notes on the terms and subject to the conditions set forth in the Indenture, and to be bound by, and to receive the benefit of, all other applicable provisions of the Indenture as a Subsidiary Guarantor.Such guarantees shall be evidenced by the New Subsidiaries’ execution of Subsidiary Guarantees, the form of which is attached as Exhibit E to the Indenture, and shall be effective as of the date hereof. 3. NO RECOURSE AGAINST OTHERS.No past, present or future director, officer, employee, partner, affiliate, beneficiary or stockholder of the New Subsidiaries, as such, shall have any liability for any obligations of the Issuer or any Subsidiary Guarantor under the Notes, any Guarantees, the Indenture or this Fourth Supplemental Indenture or for any claim based on, in respect of, or by reason of, such obligations or their creation.Each Holder of the Notes, by accepting and holding a Note, waives and releases all such liability.Such waiver and release are part of the consideration for the issuance of the Notes. 4. NEW YORK LAW TO GOVERN.The laws of the State of New York shall govern and be used to construe this Fourth Supplemental Indenture. 5. COUNTERPARTS.The parties may sign any number of copies of this Fourth Supplemental Indenture.Each signed copy shall be an original, but all of them together shall represent the same agreement. 6. EFFECT OF HEADINGS.The Section headings herein are for convenience only and shall not affect the construction hereof. 7. THE TRUSTEE.The Trustee shall not be responsible in any manner whatsoever for or in respect of the validity or sufficiency of this Fourth Supplemental Indenture or for or in respect of the recitals contained herein, all of which recitals are made solely by the Issuer, the Subsidiary Guarantors and the New Subsidiaries. [Remainder of Page Intentionally Left Blank] IN WITNESS WHEREOF, the parties hereto have caused this Fourth Supplemental Indenture to be duly executed and attested, all as of the date first above written. OMEGA HEALTHCARE INVESTORS, INC. By: ./s/Daniel J. Booth Name: Daniel J. Booth Title: Chief Operating Officer On behalf of each Subsidiary Guarantor, its sole member, general partner or trustee, named on the attached Schedule I By: ./s/Daniel J. Booth Name:Daniel J. Booth Title: Chief Operating Officer On behalf of each New Subsidiary, its sole member, sole manager, general partner or trustee, named on the attached Schedule II By: ./s/Daniel J. Booth Name:Daniel J. Booth Title: Chief Operating Officer U.S. BANK NATIONAL ASSOCIATION, as Trustee By: /s/ Paul L. Henderson Name: Paul l. Henderson Title:Assistant Vice President Schedule I SUBSIDIARY GUARANTORS Arizona Lessor - Infinia, Inc. Baldwin Health Center, Inc. Bayside Alabama Healthcare Second, Inc. Bayside Arizona Healthcare Associates, Inc. Bayside Arizona Healthcare Second, Inc. Bayside Colorado Healthcare Associates, Inc. Bayside Colorado Healthcare Second, Inc. Bayside Indiana Healthcare Associates, Inc. Bayside Street II, Inc. Bayside Street, Inc. Canton Health Care Land, Inc. Carnegie Gardens LLC Center Healthcare Associates, Inc. Cherry Street - Skilled Nursing, Inc. Colonial Gardens, LLC Colorado Lessor - Conifer, Inc. Copley Health Center, Inc. CSE Anchorage LLC CSE Blountville LLC CSE Bolivar LLC CSE Camden LLC CSE Centennial Village CSE Corpus North LLC CSE Crane LLC CSE Denver Iliff LLC CSE Fairhaven LLC CSE Huntingdon LLC CSE Jacinto City LLC CSE Jefferson City LLC CSE Kerrville LLC CSE Marianna Holdings LLC CSE Memphis LLC CSE Pennsylvania Holdings CSE Ripley LLC CSE Ripon LLC CSE Spring Branch LLC CSE Texarkana LLC CSE The Village LLC CSE West Point LLC CSE Whitehouse LLC CSE Williamsport LLC Dallas - Skilled Nursing, Inc. Delta Investors I, LLC Delta Investors II, LLC Desert Lane, LLC Dixon Health Care Center, Inc. Florida Lessor - Crystal Springs, Inc. Florida Lessor - Emerald, Inc. Florida Lessor - Lakeland, Inc. Florida Lessor - Meadowview, Inc. Florida Real Estate Company, LLC Georgia Lessor - Bonterra/Parkview, Inc. Greenbough, LLC Hanover House, Inc. Heritage Texarkana Healthcare Associates, Inc. House of Hanover, Ltd. Hutton I Land, Inc. Hutton II Land, Inc. Hutton III Land, Inc. Indiana Lessor - Jeffersonville, Inc. Indiana Lessor - Wellington Manor, Inc. Jefferson Clark, Inc. LAD I Real Estate Company, LLC Lake Park - Skilled Nursing, Inc. Leatherman 90-1, Inc. Leatherman Partnership 89-1, Inc. Leatherman Partnership 89-2, Inc. Long Term Care - Michigan, Inc. Long Term Care - North Carolina, Inc. Long Term Care Associates - Illinois, Inc. Long Term Care Associates - Indiana, Inc. Long Term Care Associates - Texas, Inc. Meridian Arms Land, Inc. North Las Vegas LLC NRS Ventures, L.L.C. OHI (Connecticut), Inc. OHI (Florida), Inc. OHI (Illinois), Inc. OHI (Indiana), Inc. OHI (Iowa), Inc. OHI (Kansas), Inc. OHI Asset (CA), LLC OHI Asset (CT) Lender, LLC OHI Asset (FL), LLC OHI Asset (ID), LLC OHI Asset (IN), LLC OHI Asset (LA), LLC OHI Asset (MI/NC), LLC OHI Asset (MO), LLC OHI Asset (OH) Lender, LLC OHI Asset (OH) New Philadelphia, LLC OHI Asset (OH), LLC OHI Asset (PA) Trust OHI Asset (PA), LLC (f/k/a OHI Asset (FL) Tarpon Springs, Pinellas Park & Gainesville, LLC) OHI Asset (SMS) Lender, Inc. (f/k/a Florida Lessor – West Palm Beach and Southpoint, Inc.) OHI Asset (TX), LLC OHI Asset CSE-E, LLC OHI Asset CSE-U, LLC OHI Asset Essex (OH), LLC (f/k/a Omega Acquisition Facility I, LLC) OHI Asset II (CA), LLC OHI Asset II (PA) Trust OHI Asset III (PA) Trust OHI Asset, LLC OHI of Kentucky, Inc. OHI of Texas, Inc. OHI Sunshine, Inc. OHIMA, Inc. Omega (Kansas), Inc. Omega TRS I, Inc. Orange Village Care Center, Inc. OS Leasing Company Panama City Nursing Center LLC Parkview - Skilled Nursing, Inc. Pavillion North Partners, Inc. Pavillion North, LLP Pavillion Nursing Center North, Inc. Pine Texarkana Healthcare Associates, Inc. Reunion Texarkana Healthcare Associates, Inc. San Augustine Healthcare Associates, Inc. Skilled Nursing - Gaston, Inc. Skilled Nursing - Herrin, Inc. Skilled Nursing - Hicksville, Inc. Skilled Nursing - Paris, Inc. Skyler Maitland LLC South Athens Healthcare Associates, Inc. St. Mary’s Properties, Inc. Sterling Acquisition Corp. Sterling Acquisition Corp. II Suwanee, LLC Texas Lessor - Stonegate GP, Inc. Texas Lessor - Stonegate Limited, Inc. Texas Lessor - Stonegate, L.P. Texas Lessor - Treemont, Inc. The Suburban Pavilion, Inc. Washington Lessor - Silverdale, Inc. Waxahachie Healthcare Associates, Inc. West Athens Healthcare Associates, Inc. Wilcare, LLC OHI Asset (CO), LLC OHI Asset (IL), LLC OHI Asset IV (PA) Silver Lake Trust OHI Asset II (FL), LLC Schedule II NEW SUBSIDIARIES CSE Albany LLC CSE Amarillo LLC CSE Arden L.P. CSE Augusta LLC CSE Bedford LLC CSE Cambridge LLC CSE Cambridge Realty LLC CSE Canton LLC CSE Cedar Rapids LLC CSE Chelmsford LLC CSE Chesterton LLC CSE Claremont LLC CSE Denver LLC CSE Douglas LLC CSE Dumas LLC CSE Elkton LLC CSE Elkton Realty LLC CSE Fort Wayne LLC CSE Frankston LLC CSE Georgetown LLC CSE Green Bay LLC CSE Hilliard LLC CSE Huntsville LLC CSE Indianapolis-Continental LLC CSE Indianapolis-Greenbriar LLC CSE Jefferson-Hillcrest Center LLC CSE Jefferson-Jennings House LLC CSE King L.P. CSE Kingsport LLC CSE Knightdale L.P. CSE Lake City LLC CSE Lake Worth LLC CSE Lakewood LLC CSE Las Vegas LLC CSE Lawrenceburg LLC CSE Lenoir L.P. CSE Lexington Park LLC CSE Lexington Park Realty LLC CSE Ligonier LLC CSE Live Oak LLC CSE Logansport LLC CSE Lowell LLC CSE Mobile LLC CSE Moore LLC CSE North Carolina Holdings I LLC CSE North Carolina Holdings II LLC CSE Omro LLC CSE Orange Park LLC CSE Orlando-Pinar Terrace Manor LLC CSE Orlando-Terra Vista Rehab LLC CSE Piggott LLC CSE Pilot Point LLC CSE Ponca City LLC CSE Port St. Lucie LLC CSE Richmond LLC CSE Safford LLC CSE Salina LLC CSE Seminole LLC CSE Shawnee LLC CSE Stillwater LLC CSE Taylorsville LLC CSE Texas City LLC CSE Upland LLC CSE Walnut Cove L.P. CSE Winter Haven LLC CSE Woodfin L.P. CSE Yorktown LLC CSE Casablanca Holdings LLC CSE Casablanca Holdings II LLC OHI Asset CSB LLC FIFTH SUPPLEMENTAL INDENTURE (Senior Notes due 2016) THIS FIFTH SUPPLEMENTAL INDENTURE (this “Fifth Supplemental Indenture”) is dated as of September 2, 2010, among OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation (the “Issuer”), each of the SUBSIDIARY GUARANTORS listed on Schedule I hereto (collectively, the “Subsidiary Guarantors”), OHI Asset (MI), LLC (the “New Subsidiary”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, as trustee (the “Trustee”). W I T N E S S E T H : WHEREAS, the Issuer and the Subsidiary Guarantors have heretofore executed and delivered to the Trustee an Indenture, dated as of December 30, 2005 (as amended by the First Supplemental Indenture dated as of January 7, 2010, the Second Supplemental Indenture dated as of January 29, 2010, the Third Supplemental Indenture dated as of February 2, 1010, and the Fourth Supplemental Indenture dated as of June 23, 2010, the “Indenture”), providing for the issuance of the Issuer’s 7% Senior Notes due 2016 (the “Notes”); WHEREAS, Section 9.01 of the Indenture authorizes the Issuer, the Subsidiary Guarantors and the Trustee, together, to amend or supplement the Indenture, without notice to or consent of any Holder of the Notes, for the purpose of making any change that would not materially adversely affect the rights of any Holder of the Notes; WHEREAS, the Issuer has recently created the New Subsidiary, which is required to become a Subsidiary Guarantor pursuant to Section 4.14 of the Indenture; WHEREAS, in Section 1.01 of the Indenture, the term “Subsidiary Guarantors” is defined to include all Persons that become a Subsidiary Guarantor by the terms of the Indenture after the Closing Date; and WHEREAS, Section 10.01 of the Indenture provides that each Subsidiary Guarantor shall be a guarantor of the Issuer’s obligations under the Notes, subject to the terms and conditions described in the Indenture. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt of which is hereby acknowledged, the Issuer, the Subsidiary Guarantors, the New Subsidiary and the Trustee mutually covenant and agree for the equal and ratable benefit of the Holders of the Notes as follows: 1. CAPITALIZED TERMS.Capitalized terms used herein without definition shall have the meanings assigned to them in the Indenture. 2. AMENDMENT TO GUARANTEE.The New Subsidiary hereby agrees, jointly and severally with all other Subsidiary Guarantors, to guarantee the Issuer’s obligations under the Notes on the terms and subject to the conditions set forth in the Indenture, and to be bound by, and to receive the benefit of, all other applicable provisions of the Indenture as a Subsidiary Guarantor.Such guarantee shall be evidenced by the New Subsidiary’s execution of a Subsidiary Guarantee, the form of which is attached as Exhibit E to the Indenture, and shall be effective as of the date hereof. 3. NO RECOURSE AGAINST OTHERS.No past, present or future director, officer, employee, partner, affiliate, beneficiary or stockholder of the New Subsidiary, as such, shall have any liability for any obligations of the Issuer or any Subsidiary Guarantor under the Notes, any Guarantees, the Indenture or this Fifth Supplemental Indenture or for any claim based on, in respect of, or by reason of, such obligations or their creation.Each Holder of the Notes, by accepting and holding a Note, waives and releases all such liability.Such waiver and release are part of the consideration for the issuance of the Notes. 4. NEW YORK LAW TO GOVERN.The laws of the State of New York shall govern and be used to construe this Fifth Supplemental Indenture. 5. COUNTERPARTS.The parties may sign any number of copies of this Fifth Supplemental Indenture.Each signed copy shall be an original, but all of them together shall represent the same agreement. 6. EFFECT OF HEADINGS.The Section headings herein are for convenience only and shall not affect the construction hereof. 7. THE TRUSTEE.The Trustee shall not be responsible in any manner whatsoever for or in respect of the validity or sufficiency of this Fifth Supplemental Indenture or for or in respect of the recitals contained herein, all of which recitals are made solely by the Issuer, the Subsidiary Guarantors and the New Subsidiary. [Remainder of Page Intentionally Left Blank] IN WITNESS WHEREOF, the parties hereto have caused this Fifth Supplemental Indenture to be duly executed and attested, all as of the date first above written. OMEGA HEALTHCARE INVESTORS, INC. By: ./s/Daniel J. Booth Name:Daniel J. Booth Title: Chief Operating Officer On behalf of each Subsidiary Guarantor, its sole member, general partner or trustee, named on the attached Schedule I By: ./s/Daniel J. Booth Name:Daniel J. Booth Title: Chief Operating Officer On behalf of each New Subsidiary, its sole member, By: ./s/Daniel J. Booth Name:Daniel J. Booth Title: Chief Operating Officer U.S. BANK NATIONAL ASSOCIATION, as Trustee By: /s/ Paul L. Henderson Name: Paul l. Henderson Title:Assistant Vice President Schedule I SUBSIDIARY GUARANTORS Arizona Lessor - Infinia, Inc. Baldwin Health Center, Inc. Bayside Alabama Healthcare Second, Inc. Bayside Arizona Healthcare Associates, Inc. Bayside Arizona Healthcare Second, Inc. Bayside Colorado Healthcare Associates, Inc. Bayside Colorado Healthcare Second, Inc. Bayside Indiana Healthcare Associates, Inc. Bayside Street II, Inc. Bayside Street, Inc. Canton Health Care Land, Inc. Carnegie Gardens LLC Center Healthcare Associates, Inc. Cherry Street - Skilled Nursing, Inc. Colonial Gardens, LLC Colorado Lessor - Conifer, Inc. Copley Health Center, Inc. CSE Anchorage LLC CSE Blountville LLC CSE Bolivar LLC CSE Camden LLC CSE Centennial Village CSE Corpus North LLC CSE Crane LLC CSE Denver Iliff LLC CSE Fairhaven LLC CSE Huntingdon LLC CSE Jacinto City LLC CSE Jefferson City LLC CSE Kerrville LLC CSE Marianna Holdings LLC CSE Memphis LLC CSE Pennsylvania Holdings CSE Ripley LLC CSE Ripon LLC CSE Spring Branch LLC CSE Texarkana LLC CSE The Village LLC CSE West Point LLC CSE Whitehouse LLC CSE Williamsport LLC Dallas - Skilled Nursing, Inc. Delta Investors I, LLC Delta Investors II, LLC Desert Lane, LLC Dixon Health Care Center, Inc. Florida Lessor - Crystal Springs, Inc. Florida Lessor - Emerald, Inc. Florida Lessor - Lakeland, Inc. Florida Lessor - Meadowview, Inc. Florida Real Estate Company, LLC Georgia Lessor - Bonterra/Parkview, Inc. Greenbough, LLC Hanover House, Inc. Heritage Texarkana Healthcare Associates, Inc. House of Hanover, Ltd. Hutton I Land, Inc. Hutton II Land, Inc. Hutton III Land, Inc. Indiana Lessor - Jeffersonville, Inc. Indiana Lessor - Wellington Manor, Inc. Jefferson Clark, Inc. LAD I Real Estate Company, LLC Lake Park - Skilled Nursing, Inc. Leatherman 90-1, Inc. Leatherman Partnership 89-1, Inc. Leatherman Partnership 89-2, Inc. Long Term Care - Michigan, Inc. Long Term Care - North Carolina, Inc. Long Term Care Associates - Illinois, Inc. Long Term Care Associates - Indiana, Inc. Long Term Care Associates - Texas, Inc. Meridian Arms Land, Inc. North Las Vegas LLC NRS Ventures, L.L.C. OHI (Connecticut), Inc. OHI (Florida), Inc. OHI (Illinois), Inc. OHI (Indiana), Inc. OHI (Iowa), Inc. OHI (Kansas), Inc. OHI Asset (CA), LLC OHI Asset (CT) Lender, LLC OHI Asset (FL), LLC OHI Asset (ID), LLC OHI Asset (IN), LLC OHI Asset (LA), LLC OHI Asset (MI/NC), LLC OHI Asset (MO), LLC OHI Asset (OH) Lender, LLC OHI Asset (OH) New Philadelphia, LLC OHI Asset (OH), LLC OHI Asset (PA) Trust OHI Asset (PA), LLC (f/k/a OHI Asset (FL) Tarpon Springs, Pinellas Park & Gainesville, LLC) OHI Asset (SMS) Lender, Inc. (f/k/a Florida Lessor – West Palm Beach and Southpoint, Inc.) OHI Asset (TX), LLC OHI Asset CSE-E, LLC OHI Asset CSE-U, LLC OHI Asset Essex (OH), LLC (f/k/a Omega Acquisition Facility I, LLC) OHI Asset II (CA), LLC OHI Asset II (PA) Trust OHI Asset III (PA) Trust OHI Asset, LLC OHI of Kentucky, Inc. OHI of Texas, Inc. OHI Sunshine, Inc. OHIMA, Inc. Omega (Kansas), Inc. Omega TRS I, Inc. Orange Village Care Center, Inc. OS Leasing Company Panama City Nursing Center LLC Parkview - Skilled Nursing, Inc. Pavillion North Partners, Inc. Pavillion North, LLP Pavillion Nursing Center North, Inc. Pine Texarkana Healthcare Associates, Inc. Reunion Texarkana Healthcare Associates, Inc. San Augustine Healthcare Associates, Inc. Skilled Nursing - Gaston, Inc. Skilled Nursing - Herrin, Inc. Skilled Nursing - Hicksville, Inc. Skilled Nursing - Paris, Inc. Skyler Maitland LLC South Athens Healthcare Associates, Inc. St. Mary’s Properties, Inc. Sterling Acquisition Corp. Sterling Acquisition Corp. II Suwanee, LLC Texas Lessor - Stonegate GP, Inc. Texas Lessor - Stonegate Limited, Inc. Texas Lessor - Stonegate, L.P. Texas Lessor - Treemont, Inc. The Suburban Pavilion, Inc. Washington Lessor - Silverdale, Inc. Waxahachie Healthcare Associates, Inc. West Athens Healthcare Associates, Inc. Wilcare, LLC OHI Asset (CO), LLC OHI Asset (IL), LLC OHI Asset IV (PA) Silver Lake Trust OHI Asset II (FL), LLC CSE Albany LLC CSE Amarillo LLC CSE Arden L.P. CSE Augusta LLC CSE Bedford LLC CSE Cambridge LLC CSE Cambridge Realty LLC CSE Canton LLC CSE Cedar Rapids LLC CSE Chelmsford LLC CSE Chesterton LLC CSE Claremont LLC CSE Denver LLC CSE Douglas LLC CSE Dumas LLC CSE Elkton LLC CSE Elkton Realty LLC CSE Fort Wayne LLC CSE Frankston LLC CSE Georgetown LLC CSE Green Bay LLC CSE Hilliard LLC CSE Huntsville LLC CSE Indianapolis-Continental LLC CSE Indianapolis-Greenbriar LLC CSE Jefferson-Hillcrest Center LLC CSE Jefferson-Jennings House LLC CSE King L.P. CSE Kingsport LLC CSE Knightdale L.P. CSE Lake City LLC CSE Lake Worth LLC CSE Lakewood LLC CSE Las Vegas LLC CSE Lawrenceburg LLC CSE Lenoir L.P. CSE Lexington Park LLC CSE Lexington Park Realty LLC CSE Ligonier LLC CSE Live Oak LLC CSE Logansport LLC CSE Lowell LLC CSE Mobile LLC CSE Moore LLC CSE North Carolina Holdings I LLC CSE North Carolina Holdings II LLC CSE Omro LLC CSE Orange Park LLC CSE Orlando-Pinar Terrace Manor LLC CSE Orlando-Terra Vista Rehab LLC CSE Piggott LLC CSE Pilot Point LLC CSE Ponca City LLC CSE Port St. Lucie LLC CSE Richmond LLC CSE Safford LLC CSE Salina LLC CSE Seminole LLC CSE Shawnee LLC CSE Stillwater LLC CSE Taylorsville LLC CSE Texas City LLC CSE Upland LLC CSE Walnut Cove L.P. CSE Winter Haven LLC CSE Woodfin L.P. CSE Yorktown LLC CSE Casablanca Holdings LLC CSE Casablanca Holdings II LLC OHI Asset CSB LLC SIXTH SUPPLEMENTAL INDENTURE (Senior Notes due 2016) THIS SIXTH SUPPLEMENTAL INDENTURE (this “Sixth Supplemental Indenture”) is dated as of January 13, 2011, among OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation (the “Issuer”), each of the SUBSIDIARY GUARANTORS listed on Schedule I hereto (collectively, the “Subsidiary Guarantors”), OHI Asset (FL) Lender, LLC, a Delaware limited liability company (the “New Subsidiary”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association organized and existing under the laws of the United States of America, as trustee (the “Trustee”). W I T N E S S E T H : WHEREAS, the Issuer and the Subsidiary Guarantors have heretofore executed and delivered to the Trustee an Indenture, dated as of December 30, 2005 (as amended by the First Supplemental Indenture dated as of January 7, 2010, the Second Supplemental Indenture dated as of January 29, 2010, the Third Supplemental Indenture dated as of February 2, 1010, the Fourth Supplemental Indenture dated as of June 23, 2010, and the Fifth Supplemental Indenture dated as of September 2, 2010, the “Indenture”), providing for the issuance of the Issuer’s 7% Senior Notes due 2016 (the “Notes”); WHEREAS, Section 9.01 of the Indenture authorizes the Issuer, the Subsidiary Guarantors and the Trustee, together, to amend or supplement the Indenture, without notice to or consent of any Holder of the Notes, for the purpose of making any change that would not materially adversely affect the rights of any Holder of the Notes; WHEREAS, the Issuer has recently created the New Subsidiary, which is required to become a Subsidiary Guarantor pursuant to Section 4.14 of the Indenture; WHEREAS, in Section 1.01 of the Indenture, the term “Subsidiary Guarantors” is defined to include all Persons that become a Subsidiary Guarantor by the terms of the Indenture after the Closing Date; and WHEREAS, Section 10.01 of the Indenture provides that each Subsidiary Guarantor shall be a guarantor of the Issuer’s obligations under the Notes, subject to the terms and conditions described in the Indenture. NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt of which is hereby acknowledged, the Issuer, the Subsidiary Guarantors, the New Subsidiary and the Trustee mutually covenant and agree for the equal and ratable benefit of the Holders of the Notes as follows: 1. CAPITALIZED TERMS.Capitalized terms used herein without definition shall have the meanings assigned to them in the Indenture. 2. AMENDMENT TO GUARANTEE.The New Subsidiary hereby agrees, jointly and severally with all other Subsidiary Guarantors, to guarantee the Issuer’s obligations under the Notes on the terms and subject to the conditions set forth in the Indenture, and to be bound by, and to receive the benefit of, all other applicable provisions of the Indenture as a Subsidiary Guarantor.Such guarantee shall be evidenced by the New Subsidiary’s execution of a Subsidiary Guarantee, the form of which is attached as Exhibit E to the Indenture, and shall be effective as of the date hereof. 3. NO RECOURSE AGAINST OTHERS.No past, present or future director, officer, employee, partner, affiliate, beneficiary or stockholder of the New Subsidiary, as such, shall have any liability for any obligations of the Issuer or any Subsidiary Guarantor under the Notes, any Guarantees, the Indenture or this Sixth Supplemental Indenture or for any claim based on, in respect of, or by reason of, such obligations or their creation.Each Holder of the Notes, by accepting and holding a Note, waives and releases all such liability.Such waiver and release are part of the consideration for the issuance of the Notes. 4. NEW YORK LAW TO GOVERN.The laws of the State of New York shall govern and be used to construe this Sixth Supplemental Indenture. 5. COUNTERPARTS.The parties may sign any number of copies of this Sixth Supplemental Indenture.Each signed copy shall be an original, but all of them together shall represent the same agreement. 6. EFFECT OF HEADINGS.The Section headings herein are for convenience only and shall not affect the construction hereof. 7. THE TRUSTEE.The Trustee shall not be responsible in any manner whatsoever for or in respect of the validity or sufficiency of this Sixth Supplemental Indenture or for or in respect of the recitals contained herein, all of which recitals are made solely by the Issuer, the Subsidiary Guarantors and the New Subsidiary. [Remainder of Page Intentionally Left Blank] IN WITNESS WHEREOF, the parties hereto have caused this Sixth Supplemental Indenture to be duly executed and attested, all as of the date first above written. OMEGA HEALTHCARE INVESTORS, INC. By: /s/ Robert O. Stephenson Name: Robert O. Stephenson Title: Chief Financial Officer On behalf of each Subsidiary Guarantor, its sole member, general partner or trustee, named on the attached Schedule I By: /s/ Robert O. Stephenson Name: Robert O. Stephenson Title: Chief Financial Officer On behalf of the New Subsidiary, its sole member, By: /s/ Robert O. Stephenson Name: Robert O. Stephenson Title: Chief Financial Officer U.S. BANK NATIONAL ASSOCIATION, as Trustee By: /s/ Paul L. Henderson Name: Paul L. Henderson Title:Assistant Vice President Schedule I SUBSIDIARY GUARANTORS Arizona Lessor - Infinia, Inc. Baldwin Health Center, Inc. Bayside Alabama Healthcare Second, Inc. Bayside Arizona Healthcare Associates, Inc. Bayside Arizona Healthcare Second, Inc. Bayside Colorado Healthcare Associates, Inc. Bayside Colorado Healthcare Second, Inc. Bayside Indiana Healthcare Associates, Inc. Bayside Street II, Inc. Bayside Street, Inc. Canton Health Care Land, Inc. Carnegie Gardens LLC Center Healthcare Associates, Inc. Cherry Street - Skilled Nursing, Inc. Colonial Gardens, LLC Colorado Lessor - Conifer, Inc. Copley Health Center, Inc. CSE Anchorage LLC CSE Blountville LLC CSE Bolivar LLC CSE Camden LLC CSE Centennial Village CSE Corpus North LLC CSE Crane LLC CSE Denver Iliff LLC CSE Fairhaven LLC CSE Huntingdon LLC CSE Jacinto City LLC CSE Jefferson City LLC CSE Kerrville LLC CSE Marianna Holdings LLC CSE Memphis LLC CSE Pennsylvania Holdings CSE Ripley LLC CSE Ripon LLC CSE Spring Branch LLC CSE Texarkana LLC CSE The Village LLC CSE West Point LLC CSE Whitehouse LLC CSE Williamsport LLC Dallas - Skilled Nursing, Inc. Delta Investors I, LLC Delta Investors II, LLC Desert Lane, LLC Dixon Health Care Center, Inc. Florida Lessor - Crystal Springs, Inc. Florida Lessor - Emerald, Inc. Florida Lessor - Lakeland, Inc. Florida Lessor - Meadowview, Inc. Florida Real Estate Company, LLC Georgia Lessor - Bonterra/Parkview, Inc. Greenbough, LLC Hanover House, Inc. Heritage Texarkana Healthcare Associates, Inc. House of Hanover, Ltd. Hutton I Land, Inc. Hutton II Land, Inc. Hutton III Land, Inc. Indiana Lessor - Jeffersonville, Inc. Indiana Lessor - Wellington Manor, Inc. Jefferson Clark, Inc. LAD I Real Estate Company, LLC Lake Park - Skilled Nursing, Inc. Leatherman 90-1, Inc. Leatherman Partnership 89-1, Inc. Leatherman Partnership 89-2, Inc. Long Term Care - Michigan, Inc. Long Term Care - North Carolina, Inc. Long Term Care Associates - Illinois, Inc. Long Term Care Associates - Indiana, Inc. Long Term Care Associates - Texas, Inc. Meridian Arms Land, Inc. North Las Vegas LLC NRS Ventures, L.L.C. OHI (Connecticut), Inc. OHI (Florida), Inc. OHI (Illinois), Inc. OHI (Indiana), Inc. OHI (Iowa), Inc. OHI (Kansas), Inc. OHI Asset (CA), LLC OHI Asset (CT) Lender, LLC OHI Asset (FL), LLC OHI Asset (ID), LLC OHI Asset (IN), LLC OHI Asset (LA), LLC OHI Asset (MI), LLC OHI Asset (MI/NC), LLC OHI Asset (MO), LLC OHI Asset (OH) Lender, LLC OHI Asset (OH) New Philadelphia, LLC OHI Asset (OH), LLC OHI Asset (PA) Trust OHI Asset (PA), LLC (f/k/a OHI Asset (FL) Tarpon Springs, Pinellas Park & Gainesville, LLC) OHI Asset (SMS) Lender, Inc. (f/k/a Florida Lessor – West Palm Beach and Southpoint, Inc.) OHI Asset (TX), LLC OHI Asset CSE-E, LLC OHI Asset CSE-U, LLC OHI Asset Essex (OH), LLC (f/k/a Omega Acquisition Facility I, LLC) OHI Asset II (CA), LLC OHI Asset II (PA) Trust OHI Asset III (PA) Trust OHI Asset, LLC OHI of Kentucky, Inc. OHI of Texas, Inc. OHI Sunshine, Inc. OHIMA, Inc. Omega (Kansas), Inc. Omega TRS I, Inc. Orange Village Care Center, Inc. OS Leasing Company Panama City Nursing Center LLC Parkview - Skilled Nursing, Inc. Pavillion North Partners, Inc. Pavillion North, LLP Pavillion Nursing Center North, Inc. Pine Texarkana Healthcare Associates, Inc. Reunion Texarkana Healthcare Associates, Inc. San Augustine Healthcare Associates, Inc. Skilled Nursing - Gaston, Inc. Skilled Nursing - Herrin, Inc. Skilled Nursing - Hicksville, Inc. Skilled Nursing - Paris, Inc. Skyler Maitland LLC South Athens Healthcare Associates, Inc. St. Mary’s Properties, Inc. Sterling Acquisition Corp. Sterling Acquisition Corp. II Suwanee, LLC Texas Lessor - Stonegate GP, Inc. Texas Lessor - Stonegate Limited, Inc. Texas Lessor - Stonegate, L.P. Texas Lessor - Treemont, Inc. The Suburban Pavilion, Inc. Washington Lessor - Silverdale, Inc. Waxahachie Healthcare Associates, Inc. West Athens Healthcare Associates, Inc. Wilcare, LLC OHI Asset (CO), LLC OHI Asset (IL), LLC OHI Asset IV (PA) Silver Lake Trust OHI Asset II (FL), LLC CSE Albany LLC CSE Amarillo LLC CSE Arden L.P. CSE Augusta LLC CSE Bedford LLC CSE Cambridge LLC CSE Cambridge Realty LLC CSE Canton LLC CSE Cedar Rapids LLC CSE Chelmsford LLC CSE Chesterton LLC CSE Claremont LLC CSE Denver LLC CSE Douglas LLC CSE Dumas LLC CSE Elkton LLC CSE Elkton Realty LLC CSE Fort Wayne LLC CSE Frankston LLC CSE Georgetown LLC CSE Green Bay LLC CSE Hilliard LLC CSE Huntsville LLC CSE Indianapolis-Continental LLC CSE Indianapolis-Greenbriar LLC CSE Jefferson-Hillcrest Center LLC CSE Jefferson-Jennings House LLC CSE King L.P. CSE Kingsport LLC CSE Knightdale L.P. CSE Lake City LLC CSE Lake Worth LLC CSE Lakewood LLC CSE Las Vegas LLC CSE Lawrenceburg LLC CSE Lenoir L.P. CSE Lexington Park LLC CSE Lexington Park Realty LLC CSE Ligonier LLC CSE Live Oak LLC CSE Logansport LLC CSE Lowell LLC CSE Mobile LLC CSE Moore LLC CSE North Carolina Holdings I LLC CSE North Carolina Holdings II LLC CSE Omro LLC CSE Orange Park LLC CSE Orlando-Pinar Terrace Manor LLC CSE Orlando-Terra Vista Rehab LLC CSE Piggott LLC CSE Pilot Point LLC CSE Ponca City LLC CSE Port St. Lucie LLC CSE Richmond LLC CSE Safford LLC CSE Salina LLC CSE Seminole LLC CSE Shawnee LLC CSE Stillwater LLC CSE Taylorsville LLC CSE Texas City LLC CSE Upland LLC CSE Walnut Cove L.P. CSE Winter Haven LLC CSE Woodfin L.P. CSE Yorktown LLC CSE Casablanca Holdings LLC CSE Casablanca Holdings II LLC OHI Asset CSB LLC
